Name: Council Implementing Regulation (EU) NoÃ 190/2014 of 24Ã February 2014 amending Implementing Regulation (EU) NoÃ 461/2013 imposing a definitive countervailing duty on imports of certain polyethylene terephthalate (PET) originating in India following an expiry review pursuant to Article 18 of Regulation (EC) NoÃ 597/2009
 Type: Implementing Regulation
 Subject Matter: trade;  chemistry;  international trade;  Asia and Oceania;  tariff policy
 Date Published: nan

 28.2.2014 EN Official Journal of the European Union L 59/5 COUNCIL IMPLEMENTING REGULATION (EU) No 190/2014 of 24 February 2014 amending Implementing Regulation (EU) No 461/2013 imposing a definitive countervailing duty on imports of certain polyethylene terephthalate (PET) originating in India following an expiry review pursuant to Article 18 of Regulation (EC) No 597/2009 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 13 thereof, Having regard to the proposal from the European Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 2603/2000 (2), the Council imposed countervailing measures on imports of polyethylene terephthalate (PET) originating in India. Following an expiry review, those measures have been last maintained by Council Implementing Regulation (EU) No 461/2013 (3). (2) By Regulation (EC) No 2604/2000 (4), the Council imposed anti-dumping measures on imports of PET originating in India. Following an expiry review, those measures have been last maintained by Council Regulation (EC) No 192/2007 (5). On 24 February 2012, the Commission initiated a subsequent expiry review. By Implementing Decision 2013/226/EU (6), the Council rejected the Commissions proposal for a Council implementing regulation maintaining the anti-dumping duty on imports of PET originating in, inter alia, India and, thus, the anti-dumping measures expired. (3) In 2000, by Decision 2000/745/EC (7), the Commission accepted price undertakings offered in connection with both the anti-dumping and anti-subsidy proceedings from, inter alia, the Indian companies Pearl Engineering Polymers Limited (Pearl) and Reliance Industries Limited (Reliance). In 2005, by Decision 2005/697/EC (8), the Commission accepted an undertaking from the Indian company South ASEAN Petrochem Limited which, as a result of a merger, changed its name to Dhunseri Petrochem & Tea Limited (Dhunseri) (9). B. WITHDRAWAL OF UNDERTAKINGS AND AMENDMENT OF IMPLEMENTING REGULATION (EU) No 461/2013 (4) By Implementing Decision 2014/109/EU (10), the Commission withdrew the acceptance of the undertakings offered by the three Indian companies: Dhunseri, Reliance and Pearl. Therefore, Article 1(4) and Article 2 of Implementing Regulation (EU) No 461/2013, together with the Annex to that Regulation, should be repealed. Accordingly, the definitive countervailing duties imposed by Article 1(2) of Implementing Regulation (EU) No 461/2013 should apply to imports of PET produced by the companies Dhunseri, Reliance and Pearl (TARIC additional code A585 for Dhunseri, TARIC additional code A181 for Reliance and TARIC additional code A182 for Pearl), HAS ADOPTED THIS REGULATION: Article 1 1. Article 1(4) and Article 2 of Implementing Regulation (EU) No 461/2013 and the Annex to that Regulation are repealed. 2. Article 1(5) of Implementing Regulation (EU) No 461/2013 shall be renumbered Article 1(4). 3. Article 3 of Implementing Regulation (EU) No 461/2013 shall be renumbered Article 2. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2014. For the Council The President K. ARVANITOPOULOS (1) OJ L 188, 18.7.2009, p. 93. (2) Council Regulation (EC) No 2603/2000 of 27 November 2000 imposing a definitive countervailing duty and collecting definitively the provisional duty imposed on imports of certain polyethylene terephthalate originating in India, Malaysia and Thailand and terminating the anti-subsidy proceeding concerning imports of certain polyethylene terephthalate originating in Indonesia, the Republic of Korea and Taiwan (OJ L 301, 30.11.2000, p. 1). (3) Council Implementing Regulation (EU) No 461/2013 of 21 May 2013 imposing a definitive countervailing duty on imports of certain polyethylene terephthalate (PET) originating in India following an expiry review pursuant to Article 18 of Regulation (EC) No 597/2009 (OJ L 137, 23.5.2013, p. 1). (4) Council Regulation (EC) No 2604/2000 of 27 November 2000 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain polyethylene terephthalate originating in India, Indonesia, Malaysia, the Republic of Korea, Taiwan and Thailand (OJ L 301, 30.11.2000, p. 21). (5) Council Regulation (EC) No 192/2007 of 22 February 2007 imposing a definitive anti-dumping duty on imports of certain polyethylene terephthalate originating in India, Indonesia, Malaysia, the Republic of Korea, Thailand and Taiwan following an expiry review and a partial interim review pursuant to Article 11(2) and Article 11(3) of Regulation (EC) No 384/96 (OJ L 59, 27.2.2007, p. 1). (6) Council Implementing Decision 2013/226/EU of 21 May 2013 rejecting the proposal for a Council implementing regulation imposing a definitive anti-dumping duty on imports of certain polyethylene terephthalate originating in India, Taiwan and Thailand following an expiry review pursuant to Article 11(2) of Regulation (EC) No 1225/2009 and terminating the expiry review proceeding concerning imports of certain polyethylene terephthalate originating in Indonesia and Malaysia, in so far as the proposal would impose a definitive anti-dumping duty on imports of certain polyethylene terephthalate originating in India, Taiwan and Thailand (OJ L 136, 23.5.2013, p. 12). (7) Commission Decision 2000/745/EC of 29 November 2000 accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of certain polyethylene terephthalate (PET) originating in India, Indonesia, Malaysia, the Republic of Korea, Taiwan and Thailand (OJ L 301, 30.11.2000, p. 88). (8) Commission Decision 2005/697/EC of 12 September 2005 amending Decision 2000/745/EC accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of polyethylene terephthalate (PET) originating, inter alia, in India (OJ L 266, 11.10.2005, p. 62). (9) Notice concerning the countervailing measures in force in respect of imports into the Union of certain polyethylene terephthalate originating in India: change of the name of a company subject to an individual countervailing duty (OJ C 335, 11.12.2010, p. 7). (10) Commission Implementing Decision 2014/109/EU of 4 February 2014 repealing Decision 2000/745/EC accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of certain polyethylene terephthalate (PET) originating, inter alia, in India (see page 35 of this Official Journal).